Exhibit 10.3

 

   FERNANDES INVESTOR RIGHTS AGREEMENT dated as of January 14, 2011 (this
“Agreement”), is entered into by and among AFFINION GROUP HOLDINGS, INC., a
Delaware corporation (the “Company”), AFFINION GROUP HOLDINGS, LLC, a Delaware
limited liability company (“Parent LLC”), and RICHARD FERNANDES (the “Holder”)
and shall become effective as of (and subject to) the consummation of the merger
transaction contemplated by the Agreement and Plan of Merger, dated as of the
date hereof, by and among the Company, Affinion Group, Inc., Parker Holdings,
LLC, Parker Merger Sub, Inc. and Webloyalty Holdings, Inc.

WHEREAS, the Holder deems it to be in the best interest of the Company and the
Holders that provision be made for the continuity and stability of the business
and policies of the Company, and, to that end, the Company and the Holder hereby
set forth herein their agreement with respect to the Common Stock and Options
acquired on or after the date hereof in his capacity as an employee, officer,
director or consultant to the Company (the “Subject Common Stock”), but the term
“Subject Common Stock” expressly excludes the shares of Common Stock and
warrants to purchase Common Stock issued to the Holder pursuant to the Merger
Agreement and any securities issued in exchange of, or upon exercise of such
Common Stock or warrants to purchase Common Stock (the “Merger Equity”), Company
securities acquired pursuant to the exercise of rights granted pursuant to the
Stockholder Agreement or Company securities acquired in transactions in the
secondary market (collectively with Merger Equity, the “Excluded Equity”)

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement:

“Additional Consideration” has the meaning ascribed to such term in
Section 5(e).

“Affiliate” of the Company or the Parent LLC means a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company or the Parent LLC, as applicable. As
used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person. The term “Affiliate” shall not include at any time any portfolio
companies of Apollo Management V, L.P. or its affiliates.



--------------------------------------------------------------------------------

“Affiliate” of the Holder means: (i) any member of the immediate family of the
Holder, including parents, siblings, spouse and children (including those by
adoption); the parents, siblings, spouse, or children (including those by
adoption) of any such immediate family member, and in any such case any trust
whose primary beneficiary is the Holder or one or more members of such immediate
family and/or the Holder’s lineal descendants; (ii) the legal representative or
guardian of the Holder or of any such immediate family member in the event the
Holder or any such immediate family member becomes mentally incompetent; and
(iii) any Person controlling, controlled by or under common control with the
Holder. As used in this definition, the term “control,” including the
correlative terms “controlling,” “controlled by” and “under common control
with,” means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any partnership or other ownership interest, by contract or otherwise) of a
Person.

“Affinion Group” has the meaning ascribed to such term in Annex I.

“Agreement” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Apollo Group” means Apollo Investment Fund V, L.P., a Delaware limited
partnership, and each of its affiliates.

“Asset Sale” means the sale of all or substantially all of the assets of the
Company and its subsidiaries on a consolidated basis.

“Bankruptcy Event” means (i) the Holder shall voluntarily be adjudicated as
bankrupt or insolvent; (ii) the Holder shall consent to or not contest the
appointment of a receiver or trustee for himself or for all or any part of his
property; (iii) the Holder shall file a petition seeking relief under the
bankruptcy, rearrangement, reorganization or other debtor relief laws of the
United States or any state or any other competent jurisdiction; (iv) the Holder
shall make a general assignment for the benefit of his creditors; (v) a petition
shall have been filed against the Holder seeking relief under the bankruptcy,
rearrangement, reorganization or other debtor relief laws of the United States
or any state or other competent jurisdiction; or (vi) a court of competent
jurisdiction shall have entered an order, judgment or decree appointing a
receiver or trustee for the Holder, or for any part of his property, and such
petition, order, judgment or decree shall not be and remain discharged or stayed
within a period of sixty (60) days after its entry.

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof. All determinations by the Board required pursuant to the
terms of this Agreement to be made by the Board shall be binding and conclusive.

“Cause” has the meaning ascribed to such term in that certain Employment
Agreement, dated as of the date hereof, by and among Holder, the Company and
Affinion Group, Inc.

“Common Stock” means the common stock of the Company, par value $.01 per share.

“Company” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Confidential Information” has the meaning ascribed to such term in Annex I.

 

2



--------------------------------------------------------------------------------

“Control Disposition” means a Disposition which would have the effect of
transferring to a Person or Group a number of shares of Common Stock such that,
following the consummation of such Disposition, such Person or Group possesses
the voting power to elect a majority of the Board (whether by merger,
consolidation or sale or transfer of Common Stock).

“Disability” has the meaning ascribed to such term in that certain Employment
Agreement, dated as of the date hereof, by and among the Holder, the Company and
Affinion Group, Inc.

“Disposition” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition, of Common
Stock (or any interest therein or right thereto) or of all or part of the voting
power (other than the granting of a revocable proxy) associated with the Common
Stock (or any interest therein) whatsoever, or any other transfer of beneficial
ownership of Common Stock whether voluntary or involuntary, including, without
limitation, with respect to the Holder, as a part of any liquidation of the
Holder’s assets.

“Excluded Equity” has the meaning ascribed to such term in the recital hereto.

“Fair Market Value” has the meaning ascribed to such term in the Call Agreement,
dated the date hereof, by and among the Company, General Atlantic Partners 79,
L.P., Parent LLC, Holder and Fernandes Family Trust A Dated June 25, 1999.

“Group” has the meaning ascribed to such term in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder.

“Holder” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Indebtedness” means with respect to any Person, (a) all indebtedness of such
Person for borrowed money, whether current or funded, or secured or unsecured,
(b) all indebtedness of such Person for the deferred purchase price of property
or services represented by a note, bond, debenture or similar instrument and any
other obligation or liability represented by a note, bond, debenture or similar
instrument, (c) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (d) all indebtedness of such Person secured by a
purchase money mortgage or other lien to secure all or part of the purchase
price of the property subject to such mortgage or lien, (e) all obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under
generally accepted accounting principles in the United States of America
(“GAAP”) and, for the purposes of this Agreement, the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP, (f) all unpaid reimbursement obligations of such Person
with respect to letters of credit, bankers’ acceptances or similar facilities
issued for the account of such Person, (g) all obligations of such Person under
any forward contract, futures contract, swap, option or other financing
agreement or arrangement (including caps, floors,

 

3



--------------------------------------------------------------------------------

collars and similar agreements), the value of which is dependent upon interest
rates, currency exchange rates, commodities or other indices, (h) all interest,
fees and other expenses owed with respect to the indebtedness referred to above
(and any prepayment penalties or fees or similar breakage costs or other fees
and costs required to be paid in order for such Indebtedness to be satisfied and
discharged in full), and (i) all indebtedness referred to above which is
directly or indirectly guaranteed by such Person or which such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss.

“IRA” has the meaning ascribed to such term in Section 3.2(c).

“Look-Back Event” has the meaning ascribed to such term in Section 5(e).

“Merger Equity” has the meaning ascribed to such term in the recital hereto.

“Merger Agreement” means that certain Merger Agreement, dated as of the date
hereof, by and among the Company, Affinion Group, Inc., Parker Holdings, LLC,
Parker Merger Sub, Inc., and Webloyalty Holdings, Inc., as it is amended,
supplemented, restated or otherwise modified from time to time.

“Merger” means the merger of Webloyalty Holdings, Inc. with and into Parker
Merger Sub, Inc. pursuant to the Merger Agreement.

“Non-Compete Period” has the meaning ascribed to such term in Annex I.

“Offer” has the meaning ascribed to such term in Section 3.1.

“Option” means the options issued to Holder pursuant to the Company’s 2007 Stock
Award Plan, as it is amended, supplemented, restated or otherwise modified from
time to time, or any other option plan approved by the Company.

“Original Cost” means, (i) in the case of shares of Subject Common Stock issued
to Holder upon exercise of Options, the Fair Market Value of shares of Subject
Common Stock on the applicable grant date of the Option exercised and (ii) in
the case of shares of Subject Common Stock issued to Holder pursuant to a vested
stock grant, restricted stock grant or restricted stock unit agreement, the Fair
Market Value of shares of Subject Common Stock on the applicable grant date, and
(iii) in the case of shares of Subject Common Stock acquired by Holder through a
bona fide purchase from the Company or any other Person, the price paid by the
Holder for such shares, in each case, subject to appropriate adjustment by the
Board for stock splits, stock dividends or other distributions, combinations and
similar transactions.

“Parent LLC” means Affinion Group Holdings, LLC, a Delaware limited liability
company.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

 

4



--------------------------------------------------------------------------------

“Proxy” has the meaning ascribed to such term in Section 6(a).

“Public Sale” means any sale, occurring simultaneously with or after an initial
public offering, of Common Stock to the public pursuant to an offering
registered under the Securities Act, to the public pursuant to Rule 144
promulgated thereunder without limitation as to volume or manner of sale or to
the public in the manner described by the provisions of Rule 144(f) promulgated
thereunder, other than an offering relating to employee incentive plans.

“Purchase Price” means (i) in the case where the Holder is terminated for Cause,
the lower of the Original Cost or the Fair Market Value, and (ii) in all other
cases, the Fair Market Value.

“Qualified Public Offering” means an underwritten public offering of Common
Stock by the Company pursuant to an effective registration statement filed by
the Company with the Securities and Exchange Commission (other than on Forms S-4
or S-8 or successors to such forms) under the Securities Act, pursuant to which
the aggregate offering price of the Common Stock sold in such offering is at
least $150 million.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, delivered contemporaneously with the closing of the Merger, by and
among the Company, the Holder, and the other parties signatory thereto.

“Repurchase Date” has the meaning ascribed to such term in Section 5(a).

“Repurchase Event” means the Holder shall cease to be employed by the Company or
any of its subsidiaries for any reason (including upon death or Disability) or a
Bankruptcy Event shall have occurred.

“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(1) of the Securities Act and includes such Person’s capital
stock or other equity interests or any options, warrants or other securities
that are directly or indirectly convertible into, or exercisable or exchangeable
for, such Person’s capital stock or other equity or equity-linked interests,
including phantom stock and stock appreciation rights.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Stock Award Plan” means the Affinion Group Holdings, Inc. 2007 Stock Award
Plan, as it may be amended, supplemented, restated or otherwise modified from
time to time, and any successor plan thereto.

“Stockholder Agreement” means that certain Stockholder Agreement, delivered
contemporaneously with the closing of the Merger, by and among the Company, the
Holder, and the other parties signatory thereto, as it is amended, supplemented,
restated or otherwise modified from time to time.

“Subject Common Stock” has the meaning ascribed to such term in the recital
hereto.

 

5



--------------------------------------------------------------------------------

“Work Product” has the meaning ascribed to such term in Annex I.

Section 2. [RESERVED]

Section 3. Transfers; Additional Parties.

 

  3.1 Restrictions; Permitted Dispositions.

Without the consent of the Company, the Holder shall not make any Disposition of
shares of Subject Common Stock, directly or indirectly, through an Affiliate or
otherwise. The preceding sentence shall apply with respect to all shares of
Subject Common Stock held at any time by the Holder (including without
limitation, all shares of Subject Common Stock acquired upon the exercise of any
Option or upon a distribution pursuant to any deferred compensation plan),
regardless of the manner in which the Holder initially acquired such shares of
Subject Common Stock, but expressly excluding the Excluded Equity.
Notwithstanding the foregoing, the following Dispositions of shares of Subject
Common Stock by the Holder shall be permitted at any time:

(a) (i) in the case of shares of Subject Common Stock, with respect to a Public
Sale in connection with the exercise of piggy-back registration rights in
accordance with Section 3 of the Registration Rights Agreement, (ii) subject to
Section 3 of the Registration Rights Agreement, a Public Sale of Subject Common
Stock, or (iii) any sale of Subject Common Stock by the Holder following the
expiration, without exercise, of the Repurchase Right in Section 5 following a
Repurchase Event;

(b) to: (i) a guardian of the estate of the Holder, (ii) an inter-vivos trust
primarily for the benefit of the Holder; (iii) an inter-vivos trust whose
primary beneficiary is one or more of the Holder’s lineal descendants (including
lineal descendants by adoption); (iv) the spouse of the Holder during marriage
and not incident to divorce; or (v) one or more of the Holder’s Affiliates;

(c) to the Holder by: (i) a guardian of the estate of the Holder; (ii) an
inter-vivos trust whose primary beneficiary is the Holder or one or more of the
Holder’s lineal descendants (including lineal descendants by adoption);
(iii) the spouse of the Holder during marriage and not incident to divorce; or
(iv) the Holder’s lineal descendants;

(d) with the consent of the Company, by the Holder to a qualified retirement
plan sponsored by the Holder (including with respect to a qualified retirement
plan referred to in this paragraph 3.1(d), to participants, alternate payees and
beneficiaries to the extent required by law and the provisions of such plan);

(e) to a trust, to any successor trust or successor trustee;

(f) any Disposition required by Section 4(c) of the Stockholder Agreement or in
accordance with Section 4(d) of the Stockholder Agreement; and

(g) with the consent of the Company, by the Holder to other Persons for tax
planning purposes.

 

6



--------------------------------------------------------------------------------

In the event of any transaction not specifically prohibited by this section and
not otherwise authorized by subsections (a) through (g) of this section
resulting in a change of ownership interest in or voting power over any Holder
that is not a natural person, such transaction shall be deemed a Disposition by
such Holder and an irrevocable “Offer.” Such Holder shall promptly notify the
Company of such event and Offer, by written notice to the Company, to sell all
securities subject to the Offer to the Company and/or the Parent LLC for the
Purchase Price. Offers under this Section 3.1 shall (a) be in writing; (b) be
irrevocable for so long as the Company or the Parent LLC has the right to
purchase any securities subject to the Offer; (c) be sent by the Holder to the
Company; and (d) contain a description of the proposed transaction and change of
ownership interest or voting power. The Company shall, within five (5) business
days from receipt thereof (or, if no such written notice is delivered to the
Company by such Holder, within five (5) business days from the Company’s receipt
of evidence, satisfactory to it, of such a Disposition by such Holder), deliver
written notice of the Offer to the Company and the Parent LLC stating that all
Subject Common Stock registered in the name of such Holder are securities
subject to an Offer pursuant to this Section 3.1. The date of such Offer shall
be deemed to be the date such written notice of the Offer is so delivered by the
Company.

 

  3.2 Additional Parties.

(a) As a condition to the Company’s obligation to effect a transfer of shares of
Subject Common Stock permitted by this Agreement on the books and records of the
Company, (other than a transfer to the Parent LLC or of any of the Parent LLC’s
Affiliates, the Company or any subsidiary of the Company), the transferee shall
be required to become a party to this Agreement by executing (together with such
Person’s spouse, if applicable) an Adoption Agreement in substantially the form
of Exhibit A or in such other form that is reasonably satisfactory to the
Company.

(b) In the event that any Person acquires shares of Subject Common Stock from
(i) the Holder or any Affiliate or member of the Holder’s Group or (ii) any
direct or indirect transferee of the Holder, such Person shall be subject to any
and all obligations and restrictions of the Holder hereunder (other than the
provisions of Section 7), as if such Person was the Holder. Additionally,
whenever the Holder makes a transfer of shares of Subject Common Stock, such
shares of Subject Common Stock shall contain a legend so as to inform any
transferee that such shares of Subject Common Stock were held originally by the
Holder and are subject to repurchase pursuant to Section 5 below based on the
employment of or events relating to the Holder. Such legend shall not be placed
on any shares of Subject Common Stock acquired from the Holder by the Company,
the Parent LLC or any of its Affiliates.

(c) Any shares of Subject Common Stock acquired by an individual retirement
account (“IRA”) on behalf the Holder shall be deemed to be held by the Holder.
Additionally, such IRA shall be deemed to have acquired all shares of Subject
Common Stock it holds pursuant to a transfer that is subject to Section 3.2(b)
above.

 

7



--------------------------------------------------------------------------------

 

  3.3 Securities Restrictions; Legends.

(a) No shares of Subject Common Stock shall be transferable except upon the
conditions specified in this Section 3.3, which conditions are intended to
insure compliance with the provisions of the Securities Act.

(b) Each certificate representing shares of Subject Common Stock shall (unless
otherwise permitted by the provisions of paragraph (d) below) be stamped or
otherwise imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE ALSO SUBJECT TO THE FERNANDES INVESTOR RIGHTS AGREEMENT DATED AS OF JANUARY
14, 2011 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”), AND THE OTHER
PARTIES NAMED THEREIN. THE TERMS OF SUCH FERNANDES INVESTOR RIGHTS AGREEMENT
INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON TRANSFER. A COPY OF SUCH AGREEMENT
WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON
WRITTEN REQUEST.”

(c) The holder of any shares of Subject Common Stock by acceptance thereof
agrees, prior to any transfer of any such shares, to give written notice to the
Company of such holder’s intention to effect such transfer and to comply in all
other respects with the provisions of this Section 3.3. Each such notice shall
describe the manner and circumstances of the proposed transfer. Upon request by
the Company, the holder delivering such notice shall deliver a written opinion,
addressed to the Company, of counsel for the holder of such shares of Subject
Common Stock, stating that in the opinion of such counsel (which opinion and
counsel shall be reasonably satisfactory to the Company) such proposed transfer
does not involve a transaction requiring registration or qualification of such
shares under the Securities Act. Such holder of such shares of Subject Common
Stock shall be entitled to transfer such shares in accordance with the terms of
the notice delivered to the Company, if the Company does not reasonably object
to such transfer and request such opinion within fifteen (15) days after
delivery of such notice, or, if it requests such opinion, does not reasonably
object to such transfer within fifteen (15) days after delivery of such opinion.
Each certificate or other instrument evidencing any such transferred shares of
Subject Common Stock shall bear the legend set forth in paragraph (b) above
unless (i) such opinion of counsel to the holder of such shares of Subject
Common Stock (which opinion and counsel shall be reasonably acceptable to the
Company) states that registration of any future transfer is not required by the
applicable provisions of the Securities Act or (ii) the Company shall have
waived the requirement of such legends.

 

8



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing provisions of this Section 3.3, the
restrictions imposed by this Section 3.3 upon the transferability of any shares
of Subject Common Stock shall cease and terminate when (i) any such shares are
sold or otherwise disposed of pursuant to an effective registration statement
under the Securities Act, or (ii) after a Qualified Public Offering, the holder
of such shares of Subject Common Stock has met the requirements for transfer of
such shares of Subject Common Stock pursuant to Rule 144 under the Securities
Act. Whenever the restrictions imposed by this Section 3.3 shall terminate, the
holder of any shares of Subject Common Stock as to which such restrictions have
terminated shall be entitled to receive from the Company, without expense, a new
certificate not bearing the restrictive legend set forth in paragraph (b) above
and not containing any other reference to the restrictions imposed by this
Section 3.3.

Section 4. [RESERVED]

Section 5. Repurchase Rights.

(a) Company Repurchase Right. From and after a Repurchase Event, the Company and
its subsidiaries shall have the right, but not the obligation, to repurchase all
or any portion of the shares of Subject Common Stock held by the Holder
(including any shares of Subject Common Stock which the Holder may obtain by
exercising any Options held by the Holder that are vested as of the date of such
Repurchase Event, or which would vest in connection with such Repurchase Event)
in accordance with this Section 5 for the Purchase Price. The Company or any of
its subsidiaries may exercise its right to purchase such shares of Subject
Common Stock until the date that is the later of (i) three months after the
Repurchase Event and (ii) three months after the date all Options have been
exercised by the Holder or his successors, assigns or representatives (such
date, the “Repurchase Date”). The determination date for purposes of determining
the Fair Market Value shall be the closing date of the purchase of the
applicable shares (which closing date shall not be later than the Repurchase
Date unless so required by Section 5(c)).

(b) The Parent LLC Repurchase Right. The Company or a subsidiary thereof shall
give written notice to the Parent LLC stating whether the Company or any
subsidiary will exercise such purchase rights pursuant to clause (a) above. If
such notice states that the Company and its subsidiaries will not exercise their
purchase rights for all or a portion of the shares of Subject Common Stock then
subject thereto, the Parent LLC shall have the right to purchase such shares of
Subject Common Stock not purchased by the Company or its subsidiaries on the
same terms and conditions as the Company and its subsidiaries until the later of
(i) the 30th day following the receipt of such notice or (ii) the Repurchase
Date (in the case of a repurchase pursuant to clause (a)(ii) above).

(c) Closing. The closing date of any purchase of shares of Subject Common Stock,
pursuant to this Section 5 shall take place on a date designated by the Company,
one of its subsidiaries, or the Parent LLC, as applicable, in accordance with
the applicable provisions of this Section 5; provided that the closing date will
be deferred until such time as the Holder has

 

9



--------------------------------------------------------------------------------

held the shares of Subject Common Stock for a period of at least six months and
one day. The Company, one of its subsidiaries, or the Parent LLC, as applicable,
will pay for the shares of Subject Common Stock purchased by it pursuant to this
Section 5 by delivery of a check or wire transfer of funds, in exchange for the
delivery by the Holder of the certificates representing such shares of Subject
Common Stock, duly endorsed for transfer to the Company, such subsidiary or the
Parent LLC, as applicable. The Company shall have the right to record such
purchase on its books and records without the consent of the Holder.

(d) Restrictions on Repurchase. Notwithstanding anything to the contrary
contained in this Agreement, all purchases of shares of Subject Common Stock by
the Company shall be subject to applicable restrictions contained in federal law
and the Delaware General Corporation Law and in the Company’s and its respective
subsidiaries’ debt and equity financing agreements. Notwithstanding anything to
the contrary contained in this Agreement, if any such restrictions prohibit or
otherwise delay any purchase of shares of Subject Common Stock which the Company
is otherwise entitled or required to make pursuant to this Section 5, then the
Company shall have the option to make such purchases pursuant to this Section 5
within thirty (30) days of the date that it is first permitted to make such
purchase under the laws and/or agreements containing such restrictions, but in
no event later than the first anniversary of the applicable Repurchase Event.
Notwithstanding anything to the contrary contained in this Agreement, the
Company and its subsidiaries shall not be obligated to effectuate any
transaction contemplated by this Section 5 if such transaction would violate the
terms of any restrictions imposed by agreements evidencing the Company’s
Indebtedness. In the event that any shares of Subject Common Stock are sold by
the Holder pursuant to this Section 5, the Holder, and the Holder’s successors,
assigns or representatives, will take all reasonable steps necessary and
desirable to obtain all required third-party, governmental and regulatory
consents and approvals with respect to the Holder and take all other actions
necessary and desirable to facilitate consummation of such sale in a timely
manner.

(e) Additional Payment for Repurchased Shares. Notwithstanding anything to the
contrary set forth in this Section 5, if (x) the Holder experiences a Repurchase
Event (other than an employment termination for Cause), (y) the Company
exercises the repurchase right triggered by such Repurchase Event, and
(z) within six (6) months after the Repurchase Event, any of the following
events occur (each, a “Look-Back Event”)—(i) the consummation of a Qualified
Public Offering, (ii) the consummation of an Asset Sale, (iii) the consummation
of a Control Disposition, (iv) the signing of a definitive agreement for an
Asset Sale or (v) the signing of a definitive agreement for a Control
Disposition—then the Company shall pay or cause to be paid to the Holder the
Additional Consideration (as defined herein); provided that, with respect to the
events described in clauses (iv) and (v) above, such payment of the Additional
Consideration shall be made if and only if such event is consummated on or
before the first anniversary of the Repurchase Event. For purposes of this
Section 5(e), the “Additional Consideration” shall be an amount equal to the
product of (A) (x) the per share consideration for Common Stock with respect to
the Look-Back Event (which, in the case of a Qualified Public Offering, shall be
the price at which the shares of Common Stock were offered to the public, and,
in the case of an Asset Sale, shall be the per share amount distributable in
respect of the Common Stock), less (y) the Purchase Price per share of Subject
Common Stock paid to the Holder at the closing of such repurchase, multiplied by
(B) the number of shares of Subject Common Stock so repurchased, provided that
if the result of such calculation is zero or a negative number, no additional
amount shall be paid to the Holder.

 

10



--------------------------------------------------------------------------------

Section 6. Voting Agreement.

(a) Proxy. The Holder hereby revokes any and all prior proxies or powers of
attorney in respect of any of the Holder’s shares of Subject Common Stock and
constitutes and appoints Parent LLC, or any nominee of Parent LLC, with full
power of substitution and resubstitution, at any time from the date hereof until
the consummation of a Qualified Public Offering, as its true and lawful attorney
and proxy (its “Proxy”), and in its name, place and stead, to vote each of such
shares (whether such shares are currently held or may be acquired in the future
by the Holder) as its Proxy, at every annual, special, adjourned or postponed
meeting of the stockholders of the Company, including the right to sign its name
(as stockholder) to any consent, certificate or other document relating to the
Company that the laws of the state of Delaware may permit or require with
respect to any matter referred to be voted on by the stockholders of the
Company. THE FOREGOING PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE AND COUPLED
WITH AN INTEREST THROUGHOUT THE TERM.

(b) No Proxies for or Encumbrances on the Holder’s Shares. Except pursuant to
the terms of this Agreement, prior to a Qualified Public Offering, the Holder
shall not, without the prior written consent of Parent LLC, directly or
indirectly, (i) grant any proxies (other than pursuant to Section 6(a) above) or
enter into any voting trust or other agreement or arrangement with respect to
the voting of any shares of Subject Common Stock held by such Holder or
(ii) except as permitted pursuant to Section 2 or Section 3, sell, assign,
transfer, encumber or otherwise dispose of, or enter into any contract, option
or other arrangement or understanding with respect to the direct or indirect
sale, assignment, transfer, encumbrance or other disposition of, any of the
Holder’s shares of Subject Common Stock.

Section 7. Restrictive Covenants. The Holder agrees to be bound by the
restrictive covenants set forth in Annex I hereto, which restrictive covenants
are hereby incorporated by reference herein.

Section 8. Notices. In the event a notice or other document is required to be
sent hereunder to the Company, Parent LLC or to the Holder or the spouse or
legal representative of the Holder, such notice or other document, if sent by
mail, shall be sent by registered mail, return receipt requested (and by air
mail in the event the addressee is not in the continental United States), to the
party entitled to receive such notice or other document at the address set forth
on Annex II hereto. Any such notice shall be effective and deemed received three
(3) days after proper deposit in the mails, but actual notice shall be effective
however and whenever received. The Company, Parent LLC, the Holder or the spouse
or the legal representative of the Holder may effect a change of address for
purposes of this Agreement by giving notice of such change to the Company, and
the Company shall notify each of the parties hereto of any such change in the
manner provided herein. Until such notice of change of address is properly given
by the Company, the addresses set forth on Annex II shall be effective for all
purposes.

 

11



--------------------------------------------------------------------------------

Section 9. Miscellaneous Provisions.

(a) Each Transferee that is an entity that was formed for the sole purpose of
acquiring shares of Subject Common Stock or that has no substantial assets other
than the shares of Subject Common Stock or interests in shares of Subject Common
Stock agrees that (a) certificates of shares of its common stock or other
instruments reflecting equity interests in such entity (and the certificates for
shares of common stock or other equity interests in any similar entities
controlling such entity) will note the restrictions contained in this Agreement
on the transfer of Subject Common Stock as if such common stock or other equity
interests were shares of Subject Common Stock and (b) no such shares of common
stock or other equity interests may be transferred to any Person other than in
accordance with the terms and provisions of this Agreement as if such shares or
equity interests were shares of Subject Common Stock.

(b) The Holder shall not enter into any stockholder agreements or arrangements
of any kind with any Person with respect to shares of Subject Common Stock on
terms inconsistent with the provisions of this Agreement (whether or not such
agreements or arrangements are with other Persons that are not parties to this
Agreement), including agreements or arrangements with respect to the acquisition
or disposition of any shares of Subject Common Stock in a manner inconsistent
with this Agreement.

(c) All questions concerning the construction, interpretation and validity of
this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

(d) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

(e) This Agreement shall be binding upon the Company, the Parent LLC, the
Holder, any spouse of the Holder, and their respective heirs, executors,
administrators and permitted successors and assigns.

(f) This Agreement may be amended or waived from time to time by an instrument
in writing signed by the Company, the Holder and Parent LLC, provided, that this
Agreement may be amended by the Company without the consent of the Holder or
Parent LLC to cure any ambiguity or to cure, correct or supplement any defective
provisions contained herein, or to make any other provisions with respect to
matters or questions hereunder as the Company may deem necessary or advisable so
long as such action does not affect adversely the interests of the Holder or
Parent LLC.

(g) This Agreement shall terminate automatically upon: (i) the dissolution of
the Company, and (ii) the consummation of a Control Disposition.

(h) [RESERVED]

 

12



--------------------------------------------------------------------------------

(i) The spouse of the Holder is fully aware of, understands and fully consents
and agrees to the provisions of this Agreement and its binding effect upon any
community property interests or similar marital property interests in the
Subject Common Stock she may now or hereafter own, and agrees that the
termination of her marital relationship with the Holder for any reason shall not
have the effect of removing any shares of Subject Common Stock otherwise subject
to this Agreement from the coverage of this Agreement and that her awareness,
understanding, consent and agreement are evidenced by her signing this
Agreement. Furthermore, the Holder agrees to cause his spouse (and any
subsequent spouse) to execute and deliver, upon the request of the Company, a
counterpart of this Agreement, or an Adoption Agreement substantially in the
form of Exhibit A or in a form satisfactory to the Company.

(j) Any Disposition or attempted Disposition in breach of this Agreement shall
be void and of no effect. In connection with any attempted Disposition in breach
of this Agreement, the Company may hold and refuse to transfer any share of
Subject Common Stock or any certificate therefor, in addition to and without
prejudice to any and all other rights or remedies which may be available to it.
Each party to this Agreement acknowledges that a remedy at law for any breach or
attempted breach of this Agreement will be inadequate, agrees that each other
party to this Agreement shall be entitled to specific performance and injunctive
and other equitable relief in case of any such breach or attempted breach and
further agrees to waive (to the extent legally permissible) any legal conditions
required to be met for the obtaining of any such injunctive or other equitable
relief (including posting any bond in order to obtain equitable relief).

(k) This Agreement may be executed simultaneously in two or more counterparts,
anyone of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

(l) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however, that any invalid, illegal or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, illegal or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

(m) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby.

(n) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie

 

13



--------------------------------------------------------------------------------

in the Delaware State Chancery Court located in Wilmington, Delaware, or (in the
event that such court denies jurisdiction) any federal or state court located in
the State of Delaware. By execution and delivery of this Agreement each party
hereto irrevocably submits to the jurisdiction of such courts for himself and in
respect of his property with respect to such action. The parties hereto
irrevocably agree that venue for such action would be proper in such court, and
hereby waive any objection that such court is an improper or inconvenient forum
for the resolution of such action. The parties further agree that the mailing by
certified or registered mail, return receipt requested, of any process required
by any such court shall constitute valid and lawful service of process against
them, without necessity for service by any other means provided by statute or
rule of court.

(o) No course of dealing between the Company, or its subsidiaries, the Holder
and Parent LLC or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any party to this Agreement. The failure of any party to
enforce any of the provisions of this Agreement will in no way be construed as a
waiver of such provisions and will not affect the right of such party thereafter
to enforce each and every provision of this Agreement in accordance with its
terms.

(p) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OR ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO
ENFORCE OR DEFEND ANY RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS
ENTERED INTO IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREIN.

(q) This Agreement sets forth the entire agreement of the parties hereto as to
the subject matter hereof and supersedes all previous agreements among all or
some of the parties hereto, whether written, oral or otherwise, as to such
subject matter. Unless otherwise provided herein, any consent required by the
Company may be withheld by the Company in its sole discretion.

(r) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

(s) If, and as often as, there are any changes in the Subject Common Stock by
way of stock split, stock dividend, combination or reclassification, or through
merger, consolidation, reorganization or recapitalization, or by any other
means, appropriate adjustment shall be made in the provisions of this Agreement,
as may be required, so that the rights, privileges, duties and obligations
hereunder shall continue with respect to the Subject Common Stock as so changed.

 

14



--------------------------------------------------------------------------------

(t) No director of the Company shall be personally liable to the Company or the
Holder as a result of any acts or omissions taken under this Agreement in good
faith.

(u) In the event additional shares of Subject Common Stock are issued by the
Company to a Holder at any time during the term of this Agreement, either
directly or upon the exercise or exchange of securities of the Company
exercisable for or exchangeable into shares or Subject Common Stock, such
additional shares of Subject Common Stock, as a condition to their issuance,
shall become treated as Subject Common Stock subject to the terms and provisions
of this Agreement.

(v) Notwithstanding anything to the contrary contained herein, but subject to
Section 3.2, the Parent LLC may assign its rights or obligations, in whole or in
part, under this Agreement to any member of the Apollo Group or one or more of
the Parent LLC’s Affiliates.

(w) Neither the ownership of Subject Common Stock or Options nor any provision
contained in this Agreement shall entitle the Holder to obtain employment with
or remain in the employment of the Company or any of its subsidiaries or
Affiliates or affect any right the Company or any subsidiary or Affiliate of the
Company may have to terminate the Holder’s employment, pursuant to an applicable
employment agreement or otherwise for any reason.

(x) In the event that any member of the Apollo Group becomes an owner of Common
Stock of the Company, such member shall automatically become party to this
Agreement and this Agreement shall be amended and restated to provide that such
member of the Apollo Group or a designee of such member shall have the same
rights and obligations of the Parent LLC hereunder.

* * * * *

 

15



--------------------------------------------------------------------------------

This Agreement is executed by the Company, Parent LLC, the Holder and the spouse
of the Holder to be effective as of the date first above written.

 

AFFINION GROUP HOLDINGS, INC. By:  

/s/ Nathaniel Lipman

  Name: Nathaniel Lipman   Title: Chief Executive Officer AFFINION GROUP
HOLDINGS, LLC By:  

/s/ Marc Becker

  Name: Marc Becker   Title: Manager

 

/s/ Richard Fernandes

RICHARD FERNANDES

 

/s/ Lori Fernandes

LORI FERNANDES

 

[Signature Page to Fernandes Investor Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Fernandes Investor Rights Agreement dated as of January 14, 2011, a copy of
which is attached hereto (the “Investor Rights Agreement”), by the transferee
(“Transferee”) executing this Adoption. By the execution of this Adoption, the
Transferee agrees as follows:

 

  1. Acknowledgement. Transferee acknowledges that Transferee is acquiring
certain shares of Common Stock of the Affinion Group Holdings, Inc., a Delaware
corporation (the “Company”), subject to the terms and conditions of the Investor
Rights Agreement, among the Company, Affinion Group Holdings, LLC and the
holders of Company securities party thereto. Capitalized terms used herein
without definition are defined in the Investor Rights Agreement and are used
herein with the same meanings set forth therein.

 

  2. Agreement. Transferee (i) agrees that the shares of Subject Common Stock
acquired by Transferee, and certain other shares of Subject Common Stock that
may be acquired by Transferee in the future, shall (a) be bound by and subject
to the terms of the Investor Rights Agreement, pursuant to the terms thereof,
and (b) treated as Subject Common Stock thereunder, and (ii) hereby adopts the
Investor Rights Agreement with the same force and effect as if he were
originally a party thereto.

 

  3. Notice. Any notice required as permitted by the Investor Rights Agreement
shall be given to Transferee at the address listed beside Transferee’s signature
below.

 

  4. Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption to acknowledge its fairness and that it is in such spouse’s best
interest, and to bind such spouse’s community interest, if any, in the shares of
Subject Common Stock and other securities referred to above and in the Investor
Rights Agreement, to the terms of the Investor Rights Agreement.

 

 

 

    

 

Name of Transferee      Name of Spouse

 

 

    

 

Signature      Signature

 

 

    

 

Date     

Date

 

 

     Address     

 

A-1



--------------------------------------------------------------------------------

ANNEX I

Restrictive Covenants

The Holder acknowledges and agrees that it has received good and valuable
consideration for the restrictive covenants set forth herein, including without
limitation, the right to acquire and own Securities of the Company, the
employment by the Company or its subsidiaries and the related compensation and
benefits and other good and valuable consideration, the sufficiency of which is
hereby acknowledged. The Holder shall be bound by the provisions contained in
this Annex I.

1. Non-Solicitation. During the period commencing on the date hereof and ending
on the third anniversary of the date of termination of the Holder’s employment
with the Company and its Affiliates for any reason, the Holder shall not
directly or indirectly through another Person or entity (a) induce or attempt to
induce any employee of the Company or any Affiliate of the Company (collectively
the “Affinion Group”) to leave the employ of the Affinion Group, or in any way
interfere with the relationship between the Affinion Group, on the one hand, and
any employee thereof, on the other hand, (b) hire any person who, at any time
during the preceding twelve months, was an employee of the Affinion Group.
During the period commencing on the date hereof and ending on the second
anniversary of the date of termination of the Holder’s employment with the
Company and its Affiliates for any reason, the Holder shall not directly or
indirectly through another Person or entity induce or attempt to induce any
customer, supplier, licensee or other business relation of the Affinion Group to
cease doing business with the Affinion Group, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company or any such Affiliate, on the other hand.

2. Non-Competition. The Holder acknowledges that, in the course of his
employment with Affinion Group, he has become familiar, or will become familiar,
with Affinion Group’s Confidential Information and that the Holder’s services
have been and will be of special, unique and extraordinary value to the Affinion
Group. Therefore, the Holder agrees that, during the period commencing on the
date hereof and ending on the second anniversary of the Holder’s termination of
employment with the Company and its Affiliates for any reason (the “Non-Compete
Period”), the Holder shall not, directly or indirectly, engage in any business
that markets, provides, administers or makes available affinity-based membership
programs, affinity-based insurance programs, benefit packages as an enhancement
to financial institutions or other customer accounts or loyalty-based programs
(whether as of the date hereof or during the Non-Compete Period), anywhere in
the world in which the Affinion Group is doing business. For purposes of this
Section 2, the phrase “directly or indirectly engage in” shall include any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, licensor of technology or otherwise;
provided, however, that nothing in this Section 2 shall prohibit the Holder from
being a passive owner of not more than 5% of the outstanding stock of any class
of a corporation which is publicly traded, so long as the Holder has no active
participation in the business of such corporation.

 

A-I-2



--------------------------------------------------------------------------------

3. Non-Disclosure; Non-Use of Confidential Information. The Holder shall not
disclose or use at any time, either during his employment with the Company and
its Affiliates or at any time thereafter, any Confidential Information (as
hereinafter defined) of which the Holder is or becomes aware, whether or not
such information is developed by him, except to the extent that such disclosure
or use is directly related to and required by the Holder’s performance in good
faith of duties assigned to the Holder by the Company or as required by law or
legal process. The Holder will take all appropriate steps to safeguard
Confidential Information in his possession and to protect it against disclosure,
misuse, espionage, loss and theft. The Holder shall deliver to the Company at
the termination of his employment with the Company and its Affiliates, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Affinion Group that the Holder may then possess
or have under his control.

4. Proprietary Rights. The Holder recognizes that the Affinion Group possesses a
proprietary interest all Confidential Information and Work Product and has the
exclusive right and privilege to use, protect by copyright, patent or trademark,
or otherwise exploit the processes, ideas and concepts described therein to the
exclusion of the Holder, except as otherwise agreed between the Affinion Group
and the Holder in writing. The Holder expressly agrees that any Work Product
made or developed by the Holder or the Holder’s agents or affiliates during the
course of the Holder’s employment, including any Work Product which is based on
or arises out of Work Product, shall be the property of and inure to the
exclusive benefit of the Affinion Group. The Holder further agrees that all Work
Product developed by the Holder (whether or not able to be protected by
copyright, patent or trademark) during the course of his employment with the
Affinion Group, or involving the use of the time, materials or other resources
of the Affinion Group, shall be promptly disclosed to the Affinion Group and
shall become the exclusive property of the Affinion Group, and the Holder shall
execute and deliver any and all documents necessary or appropriate to implement
the foregoing.

 

  5. Certain Definitions.

(a) As used herein, the term “Confidential Information” means information that
is not generally known to the public or in the public domain (but for purposes
of clarity, Confidential Information shall never exclude any such information
that becomes known to the public because of Executive’s unauthorized disclosure)
and that is used, developed or obtained by the Affinion Group in connection with
its business, including, but not limited to, information, observations and data
obtained by the Holder while employed by the Affinion Group or any predecessors
thereof (including those obtained prior to the date of this Agreement)
concerning (i) the business or affairs of the Affinion Group, (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) databases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice,
(xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology and
trade secrets, and (xv) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form

 

A-I-3



--------------------------------------------------------------------------------

generally available to the public (except as a result of Holder’s unauthorized
disclosure) prior to the date the Holder proposes to disclose or use such
information. Confidential Information will not be deemed to have been published
or otherwise disclosed merely because individual portions of the information
have been separately published, but only if all material features comprising
such information have been published in combination.

(b) As used herein, the term “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to Affinion Group’s actual or anticipated business,
research and development or existing or future products or services and that are
conceived, developed or made by the Holder (whether or not during usual business
hours and whether or not alone or in conjunction with any other person) while
employed by the Affinion Group (including those conceived, developed or made
prior to the date of this Agreement) together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.

 

A-I-4



--------------------------------------------------------------------------------

ANNEX II

 

 

1.

   If to the Company:     

Affinion Group Holdings, Inc.

6 High Ridge Park

Stamford, CT 06905

Facsimile: (203) 956-1021

Attention: Chief Financial Officer

     with a copy (which shall not constitute notice) to:     

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile: 212-872-1002

Attention: Adam K. Weinstein

 

2.

   If to the Parent LLC:      Affinion Group Holdings, LLC      c/o Apollo
Management V, L.P.      9 West 57th Street      New York, NY 10019     
Facsimile: (212) 515-3264      Attention: Marc Becker      with a copy (which
shall not constitute notice) to:     

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile: 212-872-1002

Attention: Adam K. Weinstein

 

3.

   If to the Holder, to the address set forth with respect to the Holder in the
Company’s records.      *     *     *     *     *

 

A-II-I